Jordan, Judge.
The defendants were tried and convicted in the Superior Court of Chatham County of the offense of larceny after trust. Their amended motions for new trial which contained identical grounds were denied and they have excepted to said judgments. Held:
1. The sole special ground of each amended motion for new trial which assigns error on the refusal of the trial court to declare a mistrial because of an alleged improper question propounded to a witness for the defendants on cross examination by the solicitor general presents no cause for reversal. The trial court promptly sustained the objection of counsel for the defendants to said question and instructed the jury to disregard the question and answer objected to; and “It is not apparent that such irreparable harm was done that the instructions given could not cure it.” Bush v. State, 108 Ga. App. 638 (2); Carrigan v. State, 206 Ga. 707 (3) (58 SE2d 407); Stanford v. State, 201 Ga. 173 (2) (38 SE2d 823); Eden v. State, 43 Ga. App. 414 (1) (159 SE 134).
*662Decided November 15, 1963.
John J. Sullivan, for plaintiffs in error.
Andrew J. Ryan, Jr., Solicitor General, contra.
2. The evidence, though conflicting, authorized the conviction of the defendants and the general grounds of the motions for new trial are without merit.

Judgments affirmed.


Nichols, P. J., and Frankum, J., concur.